          Case 1:19-cr-00651-LTS Document 625 Filed 04/30/21 Page 1 of 1




                                PARKER AND CARMODY, LLP
                                      ATTORNEYS AT LAW
                                      30 EAST 33RD STREET
                                           6TH FLOOR
                                      NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                     April 30, 2021


By ECF
Hon. Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                            Re: United States v. Cristian Ulmanu
                                      19 Cr 651 (LTS)
Dear Judge Swain:

        I write with the consent of AUSA Samuel Rothschild requesting that the grant the
attached request pursuant to the CARES Act and schedule a remote guilty plea proceeding in this
matter in the immediate future. It is my understanding that the Court is available on May 20,
2021, pending scheduling with the MDC where Mr. Ulmanu is incarcerated.

        Attached to this letter is an Application and proposed Order pursuant to the CARES Act,
setting forth the basis for our request to go forward by a remote proceeding – by video or
telephone.

  Thank you for your attention to, and consideration in, this matter.

                                                             Respectfullyy submitted,
                                                                           subm


                                                             Daniel S. Parker
                                                             Parker and Carmody, LLP
                                                             30 East 33rd Street
                                                             6th Floor
                                                             New York, NY 10016
                                                             Cell: 917-670-7622

Cc: AUSA J. Rebold (By ECF and email)
        Case 1:19-cr-00651-LTS Document 625-1 Filed 04/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                      MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

               v.                                                   APPLICATION

                                                                    19 Cr 651 (LTS)

CRISTIAN ULMANU,

                  Defendant.
__________________________________


       DANIEL S. PARKER hereby affirms, under penalty of perjury and pursuant to Title 28,
United States Code, Section 1746, as follows:

        1.     I represent CRISTIAN ULMANU, the defendant in this case.

        2.     Mr. Ulmanu has decided to plead guilty and has requested that a guilty plea hearing

be scheduled in the immediate future.

        3.     Mr. Ulmanu, who is currently incarcerated in the Metropolitan Detention Center

(MDC) wishes to proceed with the guilty plea proceeding by video or telephone conference

instead of an in-person proceeding in light of the ongoing pandemic.

        4.     During this pandemic, video and telephone conferencing have been employed by

judges in the Southern District of New York on numerous occasions.

        5.     Mr. Ulmanu has requested that a remote court appearance be scheduled on May 20,

2021.

        6.     We submit that pursuant to § 15002 (b)(2) of the Coronavirus Air, Relief, and

Economic Security (“CARES”) Act, that proceeding by video or telephone conference with a

guilty plea hearing advances Mr. Ulmanu’s case, allows the Government and defense to achieve

finality in the case, and furthers justice without undue delay.



                                                  1
            Case 1:19-cr-00651-LTS Document 625-1 Filed 04/30/21 Page 2 of 2



           7.      Mr. Ulmanu was presented in this District in December 2019 and he has been

   incarcerated since that time.

           8.      We submit that any further delay in this proceeding would result in serious harm to

   the interests of justice.

           9.      Proceeding by video or telephone conference with a guilty plea hearing advances

   Mr. Ulmanu’s case, allows the Government and defense to achieve finality in the case, and

   furthers justice without undue delay. See § 15002 (b)(2) of the Coronavirus Air, Relief, and

   Economic Security (“CARES”) Act.

           10.     Based upon the foregoing, we respectfully request that the Court issue an Order,

   directing that the guilty plea hearing go forward by video or telephone conference on the next

   date.

   Dated: New York, New York
          April 30, 2021


For the reasons stated herein, the Court finds that the        ________________
                                                               ______________________________
change of plea hearing in this case cannot be further                       PARK
                                                               DANIEL S. PARKER
delayed without serious harm to the interests of justice.      CHRISTINA S. COOPER
By separate order dated April 29, 2021, the Court has          Attorneys for Cristian Ulmanu
tentatively scheduled the change of plea hearing for May       PARKER AND CARMODY, LLP
20, 2021, at 9:00 a.m. Docket entry 625 is resolved.           30 EAST 33RD ST. 6TH FLOOR
                                                               NEW YORK, NY 10016
                                                               Cell: (917) 670-7622
SO ORDERED.
4/30/2021
/s/ Laura Taylor Swain, Chief USDJ




                                                    2
        Case 1:19-cr-00651-LTS Document 625-2 Filed 04/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
                                                                     proposed

               v.                                                    ORDER

                                                                     19 Cr 651 (LTS)

CRISTIAN ULMANU,

                  Defendant.
__________________________________

       Defendant CRISTIAN ULMANU seeks to enter a guilty plea in a proceeding to be

conducted by video or telephone conference instead of a personal appearance in court. In view of

the ongoing pandemic, video and telephone conferencing have been employed by judges in the

Southern District of New York on numerous occasions. This Court finds that any further delay

in this proceeding would result in serious harm to the interests of justice. Proceeding by video or

telephone conference with a guilty plea proceeding advances Mr. Ulmanu’s case and furthers

justice without undue delay. See § 15002 (b)(2) of the Coronavirus Air, Relief, and Economic

Security (“CARES”) Act.

       The Court directs that Mr. Ulmanu be permitted to enter his guilty plea in a video or

telephonic proceeding.

SO ORDERED:


Dated: New York, New York
       April __, 2021



                                             THE HONORABLE LAURA TAYLOR SWAIN
                                             United States District Judge
                                             Southern District of New York
